Motion Granted and Order filed May 25, 2021.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-21-00178-CV
                              NO. 14-21-00179-CV
                              NO. 14-21-00180-CV
                                  ____________

   SHAWN DEANE GRUSS, AS INDEPENDENT EXECUTOR OF THE
       ESTATE OF MAURITA J. GALLAGHER; AND NUCLEAR
            SOURCES AND SERVICES, INC., Appellants
                                        V.
     GARY W. GALLAGHER, DANIELLE KEOGH, AND BRENT R.
       CALDWELL, AS TRUSTEES OF NSSI ACQUISITION TRUST;
       DANIEL WEBSTER KEOGH; DIVERSIFIED MANAGEMENT
       SERVICES, LLC; AND NSSIDMS HOUSTON, LLC; Appellees


                    On Appeal from Probate Court No. 3
                          Harris County, Texas
        rial Court Cause Nos. 442,656; 442,656-401; and 442,656-402

                                    ORDER

      This appeal is related to an appeal previously filed in this court: No. 14-19-
00683-CV, In the Estate of Maurita J. Gallagher, deceased. Appellant has filed a
motion requesting part of the reporter’s record from the previous appeal be
transferred into this appeal.

      The motion is granted. The clerk of this court is directed to file a copy of
volumes 1 and 3 through 12 of the reporter’s record filed September 12, 2019,
record in appeal number 14-19-00683-CV into this appeal.



                                    PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Zimmerer and Hassan.




                                        2